DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the species of (1) non-fatal myocardial infarction; (2) obesity; (3) existing cardiovascular disease or high likelihood of cardiovascular disease; (4) a history of documented myocardial infarction; and (5) a myocardial infarction, in the reply filed on January 31, 2022 is acknowledged. 
 The traversal is on the ground(s) that the examination of the genera for each species can be made without serious burden.  This is not found persuasive because as disclosed, the different species have mutually exclusive characteristics for each identified species, i.e. each species encompasses a different disease, involving differing etiologies, patient populations, and course(s) of treatment. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL, regarding the requirement for the first species election, i.e. (1) the single disclosed cardiovascular event of non-fatal myocardial infarction); and the requirement for the fourth and fifth elections, i.e. (4) a history of documented myocardial infarction; and (5) a myocardial infarction.  The remaining species election requirements are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 (two statements) and January 31, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is drawn to claim 1, wherein the method reduces the predicted severity of an adverse cardiovascular event or decreases the predicted mortality from an adverse cardiovascular event, or decreases the progression of cardiovascular disease.  
	Claim 15 is drawn to claim 1, wherein the method increases the predicted life expectancy of the subject, the predicted time period between adverse cardiovascular events, or the effectiveness of a cardiovascular intervention in the subject.  
	Claim 16 is drawn to claim 1, wherein the method increases the time until first incidence of one or more events selected from the group consisting of cardiovascular death, non-fatal myocardial infarction, stroke, non-fatal stroke, nonfatal hospitalization and cardiovascular mortality.
6.	The terms “reduces” and "increases" in claims 14-16 are relative terms which render the claims indefinite.  The terms “reduce” or "increase" are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, other aspects of indefiniteness of claims 14 and 15 are elaborated below. 
Claim 14 is unclear in the following aspects: First, it is unclear how much decrease is encompassed by the limitations “reduces the predicted severity” and “decrease the predicted mortality from an adverse cardiovascular event” and “decrease the progression of a cardiovascular disease,” i.e. “reduce” and “decrease” are relative terms that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. Second, “severity” is a relative term which renders the claims indefinite.  The term "severity" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree. Third, it is unclear what is encompassed by “progression of cardiovascular disease” (lines 3-4 of claim 14).
Claim 15 is unclear in the following aspects: First, it is unclear how much increase is encompassed by the limitations “increases the predicted life expectancy” and “increases… the predicted time period between adverse cardiovascular events” and “increases… the effectiveness of a cardiovascular intervention,” i.e. “increases” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed. Second, “effectiveness” is a relative term which renders the claims indefinite.  The term "effectiveness" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree. Third, it is unclear what amount of time is encompassed by said “time period” (line 2 of claim 15). Fourth, it is unclear what is encompassed by “cardiovascular intervention” (lines 2-3 of claim 15), i.e. does “intervention” encompass any treatment option including medication, surgery, or other therapy since the standard has not been defined and presently encompasses any cardiovascular event in any subject population.
Therefore, the metes and bounds of claims 14-16 cannot be ascertained. As such, claims 14-16 have not been further treated on the merits.  In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1-3, 5-8, 10-13 and 17 are rejected under 35 U.S.C. 103(a)(1)as being unobvious over Townsend et al., Journal of Clinical Hypertension 2016, (hereafter referred to as “Townsend et al.”), in view of Zinman et al., The New England Journal of Medicine 2015, (hereafter referred to as “Zinman et al.”).
	Instant claim 1 is directed to a method for reducing or preventing one or more cardiovascular events (or one or more major adverse cardiovascular events (claim 2), independently selected from the group consisting of cardiovascular hospitalization, non-fatal myocardial infarction, non-fatal ischemia or stroke, cardiovascular mortality, and cardiac arrythmia (more specifically, non-fatal myocardial infarction), comprising administering to a patient in need thereof, a therapeutically effective amount of canagliflozin; wherein the patient in need thereof is a patient diagnosed with Type II diabetes mellitus; and wherein the patient further exhibits symptoms of or is diagnosed with one or more concomitant or comorbid cardiovascular risk factors or cardiovascular disease. Claim 3 is drawn to the method of claim 1, wherein the patient diagnosed with type II diabetes mellitus has a measured HbA1c in the range of ≥ 7.0% and ≤ 10.5%. Claim 5 is drawn to the method of claim 1, wherein the one or more cardiovascular risk factor is selected from the group consisting of obesity, hypertension, hyperlipidemia, elevated triglycerides, microalbuminuria and macroalbuminuria. Claim 6 is drawn to the method of claim 1, wherein the one or more cardiovascular risk factor is selected from obesity, hypertension, hyperlipidemia and elevated triglycerides. Claim 7 is drawn to claim 1, wherein the cardiovascular disease is selected from the group consisting of history of non-fatal myocardial infarction, history of non-fatal stroke, peripheral artery disease, hypertensive heart disease, ischemic heart disease, coronary vascular disease, peripheral vascular disease, cerebrovascular disease, cardiac arrhythmia (other than sinus tachychardia), cardiomyopathy, angina, heart failure and coronary valve disease. Claim 8 is drawn to claim 1, wherein the cardiovascular risk factor or cardiovascular disease is one or more selected from heart failure, coronary vascular disease, cerebrovascular disease, peripheral vascular disease and hypertension. Claim 10 is drawn to claim 1, wherein the canagliflozin is administered in an amount in the range of from about 50 to about 500 mg. Claim 11 is drawn to claim 1, wherein the canagliflozin is administered in an amount in the range of from about 100 to about 300 mg. Claim 12 is drawn to claim 1, wherein the method is safe and effective. 
 	Claim 17 is drawn to claim 1, wherein the patient has one or more of the following characteristics at the time of treatment: a) existing cardiovascular disease or a high likelihood of cardiovascular disease; b) congestive heart failure; c) family history of cardiovascular disease; d) current smoker; e) genetically predisposed to cardiovascular diseases; f) has or has had cardiac arrhythmia; g) has or has had atrial fibrillation, ventricular fibrillation, or tachyarrhythmia; h) does not have sinus tachycardia; i) has unstable angina; j) has hypertension; k) has had a stroke or is at increased risk of stroke; I) has an aneurysm; and / or m) has elevated triglycerides, elevated LDL, and/or low HDL.  

	Townsend et al. evaluate the effects of canagliflozin (an inhibitor of SGLT2) on blood pressure (BP) when administered to patients diagnosed with type 2 diabetes mellitus (T2DM) and hypertension (see abstract). When administered at dosages of 300 mg or 100 mg, canagliflozin demonstrated a reduction in BP in patients diagnosed with T2DM and hypertension (see abstract).  Townsend et al. report that patients were eligible for inclusion in the study if they had hypertension and inadequately controlled T2DM, i.e. glycated hemoglobin [HbA1c] test ≥7.0% to <10%, (see page 43, right column, second paragraph). 
As such, Townsend et al. teach the administration of canagliflozin to a patient diagnosed with T2DM and hypertension (i.e. a “concomitant or comorbid cardiovascular risk factor or cardiovascular disease”), but do not expressly teach the reduction or prevention of one or more cardiovascular events.
However, Zinman et al. demonstrate the effects of administering Empagliflozin (a known inhibitor of SGLT2) to patients with type 2 diabetes at high risk for cardiovascular events (page 2118, left column, third paragraph), resulting in a reduction in cardiovascular risk, more specifically, reductions in occurrences of primary and secondary cardiovascular outcomes including: death from cardiovascular causes, nonfatal myocardial infarction, nonfatal stroke, or hospitalization for unstable angina; fatal or non-fatal myocardial infarction; transient ischemic attack; hospitalization for heart failure; and hospitalization for heart failure or death from cardiovascular causes excluding fatal stroke (page 2120, right column under “Cardiovascular Outcomes,” and Figure 1 at page 2121, and Table 1 at page 2122).  Regarding instant claim 12, Zinman et al. discuss that “[t]he proportions of patients who had adverse events, serious adverse events, and adverse events leading to the discontinuation of a study drug were similar in the empagliflozin group and the placebo group (Table 2),” which suggests that the study is safe.
Zinman et al. teach that “the mechanisms behind the cardiovascular benefits of empagliflozin are multidimensional25 and possibly involve changes in arterial stiffness,26,27 cardiac function, and cardiac oxygen demand (in the absence of sympathetic-nerve activation),26 as well as cardiorenal effects,21,26,28,29 reduction in albuminuria,20,30 reduction in uric acid,13-20 and established effects on hyperglycemia, weight, visceral adiposity, and blood pressure,” (bottom of page 2126-first paragraph of page 2127).
	Thus, one skilled in the art would expect that the known SGLT2 inhibitor canagliflozin would be effective in the reduction or prevention of one or more cardiovascular event(s) from occurring in a patient in need thereof (wherein the patient is diagnosed with T2DM and the comorbidity hypertension). And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent SGLT2 inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Townsend et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. canagliflozin) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another (canagliflozin for empagliflozin) ; and (4) the results of the substitution would have been predictable (i.e. effective reduction or prevention of one or more cardiovascular event(s) in a patient in need thereof).
	As such, claims 1-3, 5-8, 10-12 and 17 are prima facie obvious.


            Claim 13 is drawn to claim 1, wherein the method reduces a patient's hazard ratio (HR) for a cardiovascular event selected from the group consisting of cardiovascular hospitalization, non-fatal myocardial infarction, non- fatal stroke and cardiovascular death, to a value in the range of from about 0.95 to about 0.60.  
	Zinman et al. additionally discuss a reduction in hazard ratios for various cardiovascular events: “As compared with placebo, empagliflozin resulted in a significantly lower risk of death from cardiovascular causes (hazard ratio, 0.62; 95% CI, 0.49 to 0.77; P<0.001) Fig. 1B), death from, any cause (hazard ratio, 0.68; 95% CI, 0.57 to 0.82, P<0.001; Fig. 1C), and hospitalization for heart failure (hazard ratio, 0.65; 95% CI, 0.50 to 0.85; P=0.002) (Fig. 1D),” [emphasis added] page 2120, right column, second paragraph under “Cardiovascular Outcomes”).
	As such, claim 13 is prima facie obvious.

9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. in view of Zinman et al. as applied to claim 1 above, and further in view of Lee et al., Circulation 2004 (hereafter referred to as “Lee et al.”).
	Claim is addressed in detail above.
	Claim 18 is drawn to claim 1, wherein the patient has either a confirmed diagnosis of cardiovascular disease or a high likelihood of cardiovascular disease, and further, said patient has at least one of: a) a history of documented myocardial infarction; b) a history of coronary revascularization; c) a history of carotid or peripheral revascularization; d) angina with ischemic changes; e) ECG changes on a graded exercise test; f) positive cardiac imaging study; g) ankle brachial index <0.9; and / or h) >50% stenosis of a coronary artery, carotid artery, or lower extremity artery, (more specifically, (a) history of myocardial infarction). 
	Claim 19 is drawn to claim 1, wherein the patient has had one or more of the following: (a) a myocardial infarction; (b) a history of angina pectoris; (c) a history of cerebrovascular disease; (d) a history of stroke; (e) a history of tachycardia other than sinus tachycardia; or (f) a planned bariatric surgery, cardiac surgery, or coronary angioplasty, (more specifically, (a) myocardial infarction).

	Townsend et al. in view of Zinman et al. teach that one skilled in the art would be motivated to administer canagliflozin for the reduction or prevention of one or more cardiovascular event(s) from occurring in a patient in need thereof, wherein the patient is diagnosed with T2DM and the comorbidity hypertension, but do not teach wherein said patient has a confirmed diagnosis or a history of 
Yet, Lee et al. teach that diabetic patients with a history of myocardial infarction (MI) had a significantly increased risk of coronary heart disease (CHD) events and mortality from cardiovascular disease (CVD) compared with diabetic patients that have no history of MI, or compared with nondiabetic patients with a history of MI (see abstract, Table 2, and the graph at the bottom of page 858). 
Thus, one skilled in the art would expect that a T2DM patient with a history of MI is at greater risk of a future cardiovascular event, and therefore meets the criteria of a patient in need of reduction or preventing one or more cardiovascular events.
As such, claims 18 and 19 are prima facie obvious.


				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611